DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiemstra (US 20210353226 A1 ) in view of Siddeeq (US 20030197678 A1).
Claim 1. Hiemstra teaches a wearable device (Figs 1, 2, 3 and 4), 
comprising a housing 
([0060] The shell 104 further defines a first pair of side walls 202 (e.g., a side wall 202-1 and an opposite side wall 202-2), 
a sensing device and a processing device, wherein at least a part of the sensing device and/or the processing device is enclosed in the housing ([0064] The internal components 302 may include components such as batteries, processors, memory, logic boards, battery charging circuitry (including wireless or inductive charging components such as inductive coils), wireless communication circuitry, antennas, or the like.);

wherein the housing provides a contact surface and a front surface opposite to and spaced apart from the contact surface and connected to the contact surface by a first side (
[0059] The front wall 201 may also define a touch- and/or force-sensitive input surface of the watch 100 (i.e. front surface)
[0064] FIG. 3A shows an example configuration of the housing 102, which may be defined at least in part by the shell 104, the chassis 106, and the sensor cover 116. FIG. 3B shows another example configuration of the housing 102, which may be defined at least in part by a shell 300, a chassis 312, and the sensor cover 116. (i.e. contact surface));
wherein the housing is provided at least one signal indicator
([0084] The buttons 422, 424, 426 may be used to navigate within a graphical user interface that is displayed on a front display region 423 of the watch 400 (e.g., to move a cursor or other “active” element indicator with the directional buttons, and select particular affordances, functions, or other elements with the button 422).), 
wherein the wearable device further comprises a power device for supplying power to the sensing device, the processing device and the signal indicator
([0064] The internal components 302 may include components such as batteries, processors, memory, logic boards, battery charging circuitry (including wireless or inductive charging components such as inductive coils), wireless communication circuitry, antennas, or the like.
[0128] As shown in FIG. 11, the device 1100 may include a battery 1107 that is used to store and provide power to the other components of the device 1100.), 
and further discloses a display surface disposed on the first side 
([0084] front display region 423); but does not specifically disclose
a display surface disposed on the first side and extending beyond the contact surface and the front surface, to protrude from the contact surface and/or the front surface.
However, Siddeeq teaches a display surface disposed on the first side and extending beyond the contact surface and the front surface, to protrude from the contact surface and/or the front surface
(Figs 1-3 e.g. shows a display surface disposed on the first side and extending beyond the contact surface and the front surface, to protrude from the contact surface
[0026] the display mechanism 15 and the computing mechanism 1 may be encased within a common housing, such that the housing is detachable from the wristband for use of the computing and the display mechanisms 1 and 15 independent of the input mechanisms 10 and apart from the band.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a display surface disposed on the first side and extending beyond the contact surface and the front surface, to protrude from the contact surface and/or the front surface as taught by Siddeeq within the system of Hiemstra for the purpose of enhancing the system to provide a user a bigger display so that the user can see the screen.

Hiemstra and Siddeeq further discloses the process of wherein the sensing device detects its own movement and outputs a sensing signal (Hiemstra [0132] The device 1100 may also include a positioning system 1111. The positioning system 1111 may be configured to determine the location of the device 1100.), but does not specifically disclose the processing device receives the sensing signal and converts the sensing signal into sensing values.
However, Oberrieder teaches wherein the sensing device detects its own movement and outputs a sensing signal, and the processing device receives the sensing signal and converts the sensing signal into sensing values
(Col 4 lines 5-15 e.g. GPS; Col 8 lines 10-20 e.g. The navigation capabilities may allow the user to display the user's current geographic location on the display 16, map the user's location on the display 16, chart a desired course of travel on the display, or find a desired location on a map generated on the display.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a sensing device detecting its own movement and outputs a sensing signal, and the processing device receives the sensing signal and converts the sensing signal into sensing values as taught by Oberrieder within the system of Hiemstra for the purpose of enhancing the system to provide a real-time location of the device.

Claim 3. Hiemstra, Siddeeq  and Oberrieder teach the wearable device of claim 1, wherein the signal indicator comprises an indicator source and a display panel to receive and propagate indicators generated by the indicator source; wherein a display surface of the display panel is disposed on the first side and extending to a level at least substantially flush with the contact surface and the front surface
(Hiemstra [0084] FIG. 4C, for example, illustrates the watch 400 while displaying a first set of graphical outputs on a side display region 425 of the watch 400. For example, the graphical outputs may include buttons 422, 424, and 426, where the buttons 424, 426 are configured as directional buttons (e.g., arrows). The buttons 422, 424, 426 may be used to navigate within a graphical user interface that is displayed on a front display region 423 of the watch 400 (e.g., to move a cursor or other “active” element indicator with the directional buttons, and select particular affordances, functions, or other elements with the button 422).).

Claim 4. Hiemstra, Siddeeq  and Oberrieder teach the wearable device of claim 3, wherein the display surface of the display panel extends beyond the contact surface and/or the front surface, and protrudes from the contact surface and/or the front surface
(Figs 1-3 e.g. shows a display surface disposed on the first side and extending beyond the contact surface and the front surface, to protrude from the contact surface).

Claim 7. Hiemstra, Siddeeq  and Oberrieder teach the wearable device of claim 1, wherein the contact surface and/or the front surface of the housing forms an undercut at a region close to the first side and/or the second side
(Hiemstra [0066] While FIG. 3A shows flat side walls 204, in some cases the side walls define a curved portion, such as a curve proximate the distal ends of the side walls (e.g., where the side walls 318 meet the chassis 312, as illustrated in FIG. 3B), a curve proximate the location where the front wall meets the side walls (as illustrated in FIG. 4B), and/or a continuous curvature that extends from the front wall of a shell to the ends of the side walls (e.g., a combination of the curvatures shown in FIGS. 3B and 4B)).

Claim 8. Hiemstra, Siddeeq  and Oberrieder teach the wearable device of claim 3, wherein the contact surface and/or the front surface of the housing forms an undercut at a region close to the first side and/or the second side (Hiemstra [0066] While FIG. 3A shows flat side walls 204, in some cases the side walls define a curved portion, such as a curve proximate the distal ends of the side walls (e.g., where the side walls 318 meet the chassis 312, as illustrated in FIG. 3B), a curve proximate the location where the front wall meets the side walls (as illustrated in FIG. 4B), and/or a continuous curvature that extends from the front wall of a shell to the ends of the side walls (e.g., a combination of the curvatures shown in FIGS. 3B and 4B)).

Claim 9. Hiemstra, Siddeeq  and Oberrieder teach the wearable device of claim 1, wherein the signal indicator provides a switch function (Hiemstra [0084] FIG. 4C, for example, illustrates the watch 400 while displaying a first set of graphical outputs on a side display region 425 of the watch 400. For example, the graphical outputs may include buttons 422, 424, and 426, where the buttons 424, 426 are configured as directional buttons (e.g., arrows).).

Claim 10. Hiemstra, Siddeeq  and Oberrieder teach the wearable device of claim 3, wherein the signal indicator provides a switch function (Hiemstra [0084] FIG. 4C, for example, illustrates the watch 400 while displaying a first set of graphical outputs on a side display region 425 of the watch 400. For example, the graphical outputs may include buttons 422, 424, and 426, where the buttons 424, 426 are configured as directional buttons (e.g., arrows).).

Claim 11. Hiemstra, Siddeeq  and Oberrieder teach the wearable device of claim 1, wherein the signal light comprises a push-push button(Hiemstra [0084] FIG. 4C, for example, illustrates the watch 400 while displaying a first set of graphical outputs on a side display region 425 of the watch 400. For example, the graphical outputs may include buttons 422, 424, and 426, where the buttons 424, 426 are configured as directional buttons (e.g., arrows).).

Claim 12. Hiemstra, Siddeeq  and Oberrieder teach the wearable device of claim 3, wherein the signal light comprises a push-push button (Hiemstra [0084] FIG. 4C, for example, illustrates the watch 400 while displaying a first set of graphical outputs on a side display region 425 of the watch 400. For example, the graphical outputs may include buttons 422, 424, and 426, where the buttons 424, 426 are configured as directional buttons (e.g., arrows).).

Claim 13. Hiemstra, Siddeeq  and Oberrieder teach the wearable device of claim 1, wherein the sensing device, the processing device, the signal light and the power supply device are provided on a circuit board (Hiemstra [0090] Other components may also be coupled to the frame 512 (e.g., logic boards, processors, batteries, sensor modules, displays, memory, battery charging circuitry, etc.). [0122] [0124]).


Claims 5, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiemstra, Siddeeq and Oberrieder and further in view of Schömber (DE 102013112925 A1).
Claim 5. Hiemstra, Siddeeq and Oberrieder teach the wearable device of claim 1, and further discloses light being attached to a side surface but does not specifically disclose wherein the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side.
However, Schömber teaches wherein the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side
(See Fig 10  Page e.g. The 10 shows the control box 1 in a similar view as the 1 , but only the right upper part of the corner connector 8th contains, is reproduced. There, the peripheral sides A, B meet each other. Visible is that at one corner of the control housing, in the example shown by the corner connector 8th is formed, a light is arranged on a peripheral side of the control housing. From the light is in the 10 an outer cover cap 90 recognizable. Further elements of the luminaire are located below the top cap 90 , which will be explained below).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side as taught by Schömber within the system of Hiemstra, Siddeeq and Oberrieder for the purpose of enhancing the device to incorporate additional lighting as a convenience for the end user.

Claim 6. Hiemstra, Siddeeq and Oberrieder teach the wearable device of claim 3, and further discloses light being attached to a side surface but does not specifically disclose wherein the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side.
However, Schömber teaches wherein the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side
(See Fig 10  Page e.g. The 10 shows the control box 1 in a similar view as the 1 , but only the right upper part of the corner connector 8th contains, is reproduced. There, the peripheral sides A, B meet each other. Visible is that at one corner of the control housing, in the example shown by the corner connector 8th is formed, a light is arranged on a peripheral side of the control housing. From the light is in the 10 an outer cover cap 90 recognizable. Further elements of the luminaire are located below the top cap 90 , which will be explained below).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side as taught by Schömber within the system of Hiemstra, Siddeeq and Oberrieder for the purpose of enhancing the device to incorporate additional lighting as a convenience for the end user.

Claim 15. Hiemstra, Siddeeq and Oberrieder teach the wearable device of claim 14, and further discloses light being attached to a side surface but does not specifically disclose wherein the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side.
However, Schömber teaches wherein the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side
(See Fig 10  Page e.g. The 10 shows the control box 1 in a similar view as the 1 , but only the right upper part of the corner connector 8th contains, is reproduced. There, the peripheral sides A, B meet each other. Visible is that at one corner of the control housing, in the example shown by the corner connector 8th is formed, a light is arranged on a peripheral side of the control housing. From the light is in the 10 an outer cover cap 90 recognizable. Further elements of the luminaire are located below the top cap 90 , which will be explained below).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side as taught by Schömber within the system of Hiemstra, Siddeeq and Oberrieder for the purpose of enhancing the device to incorporate additional lighting as a convenience for the end user.

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. Applicant states that the prior art fails to teach “wherein the housing is provided at least one signal indicator, with a display surface disposed on the first side and extending beyond the contact surface and the front surface, to protrude from the contact surface and/or the front surface”. The Examiner disagrees. The prior art of Siddeeq provides the teachings of this limitation.
Therefore, Hiemstra, Siddeeq and further in view of Oberrieder teach the claimed invention.
Moreover, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689